DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2022.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 presents formula II, and it appears as though X1 and X2 should be as defined for formula I, but it is not recited in the claim.  Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claims 7 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 is drawn to an electrode comprising a lithium active material and a polymer layer comprising a product of formula II. The claim presents the precursor, but the polymer layer product is defined as a polymer of formula II, and thus claims 7 and 14 present limitations that are of the same scope of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above, claim 7 presents the polymer layer product of claim 1 and would not further limit the parent claim. Claims 9 and 12 are drawn to an electrode, however the claims present limitations to the use of the electrode (in a cell with additional components) rather the presenting limitations drawn to the electrode and its features/ materials, thus the claims fail to further limit claim 1. The claims appear to be drawn to features of an electrochemical cell, and may be rewritten to depend form instant claim 13, drawn to a cell.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon et al (2008/0069944).
Muldoon et al disclose a protective layer on the surface of a metal material, the metal material being preferably a lithium metal strip (may also comprise Al) on a metal plate/ current collector (see drawings, examples, [0012], [0013]; instant claims 10, 11). The protective layer comprises a siloxane, wherein the siloxane has the following general structure:

    PNG
    media_image1.png
    199
    272
    media_image1.png
    Greyscale

The resultant polymer preferably comprises one aryl R group, and may comprise an alkoxy group (-O-R4) as required by the instant formula II (instant claims 7 and 14-16). Additional groups for R include those as instantly claimed (aryl, alkyl; examples in table 1 demonstrate siloxanes having multiple phenyl groups). While the instant claim 1 is drawn to an electrode having a polymer layer, the claim presents a formula for the polymer precursor, with claims 2-6 present only limitations drawn to the precursor rather than the final product, and are thus a product-by-process claims. The resultant polymer layer claimed by the instant claims would fall within the scope of the instant formula II for the final product electrode with polymer layer, and would meet the limitations of the instant claims 1-7. The polymer layer of the reference is not porous (instant claim 8). 
The electrode is employed in an electrochemical cell as required by the instant claim 13. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the electrode of Muldoon et al, choosing as the polymer, that having multiple phenyl groups and an alkoxy group as taught by the reference, wherein the resultant electrode and polymer layer also fall within the scope of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokomizo et al discloses a battery having a lithium metal electrode and an electrolyte comprising a silane compound which forms a layer on the electrode. The polymer does not comprise and -O-R4 group as required by the polymer layer of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722